Citation Nr: 9906203	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable rating for status post tube 
thoracotomy for inter-thoracic injury with tender scars.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to July 
1986.

This appeal arises from a June 1996 RO rating decision which, 
in pertinent part, denied the veteran's claim for a rating in 
excess of 10 percent for his service-connected PTSD.  This 
case is also before the Board on appeal from a September 1996 
RO rating decision which, in pertinent part, denied a 
compensable rating for status post tube thoracotomy for 
inter-thoracic injury with tender scars and denied the 
veteran's claim for a TDIU.  The September 1996 decision also 
increased to 30 percent the disability rating for the 
veteran's PTSD.

A transcript of the veteran's August 1998 hearing before a 
member of the Board is on file. 

The Board notes that in his November 1997 substantive appeal, 
the veteran asserted a claim for an extra-schedular rating 
for his PTSD.  While this issue has never been addressed by 
the RO, the Board notes that the favorable decision which 
follows, granting a total schedular rating for PTSD, renders 
the issue of an extra-schedular rating moot.  Additionally, 
the issue of a TDIU need not be addressed for the same 
reason. 
 
The issue of entitlement to a compensable rating for status 
post tube thoracotomy for inter-thoracic injury with tender 
scars will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The veteran's PTSD is manifest by severe occupational and 
social impairment, which renders him unable to obtain or 
retain employment.


CONCLUSION OF LAW

The schedular criteria have been met for a rating increase to 
100 percent for service-connected PTSD.  38 U.S.C.A. 
§§  1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records indicate that the veteran received a crushing 
injury during service in an underwater accident in February 
1986.  Inservice diagnoses included residuals of a cerebral 
air embolization sustained during a diving accident and 
manifested by awkwardness and clumsiness of the left arm and 
hand, dystonic posturing, mild speech hesitancy, mild 
intermittent painful sensations in the left arm, increased 
irritability, and mild deficit in attending to details. 

In addition to physical disorders from this injury, service 
medical records show that the veteran reported that his 
injury resulted in memory loss, recurring nightmares, and 
personality changes.  An April 1986 psychological assessment 
report indicated that the veteran had complaints of 
behavioral changes including bruxism, sleep disturbance, 
upsetting dreams (often related to the accident), occasional 
moments when his thoughts seem to drift, and irritability 
with his wife.  The summary noted post traumatic stress 
reaction.

On a November 1986 VA examination, the diagnoses included 
post traumatic stress, acute.  Based in part on these 
findings the RO granted service connection with a 10 percent 
rating for PTSD in January 1987.

In an October 1995 statement, the veteran reported that he 
suffered from severe symptoms of PTSD.  He reported that 
these included sleep disturbances, disturbing nightmares, 
irritability, lack of concentration, anxiety, lack of 
patience, a quick temper, and an inability to openly 
communicate.  He further noted that these symptoms placed a 
stress on his marriage and family life and resulted in severe 
impairment in his employment.  The veteran reported that he 
has had 11 jobs in the past nine years.

In a December 1995 statement, the veteran reported that when 
he feels that he cannot handle the stress from a job, he 
resigns.  He also noted that he did very little communicating 
with his wife anymore.  

On an April 1996 VA PTSD examination report, it was noted 
that the veteran had worked at a number of jobs since 
separation from service and had not been employed since 
October 1995.  Current symptoms reportedly included 
nightmares, anxiety over claustrophobic situations, dyslexia, 
personality changes, and problems with slurring of speech. 

On the April 1996 full examination worksheet, the physician 
found that the veteran was alert, oriented times three, 
coherent and relevant, with restricted affect and a depressed 
and angry mood.  He reported no evidence of hallucinations, a 
perceptual disorder, or delusions.  The veteran reportedly 
denied suicidal or homicidal ideation or intent.  It was 
noted that the veteran had trouble sleeping and a poor 
appetite.  Cognitive ability was reportedly adequate with 
memory problems noted.  The diagnosis was PTSD by history, 
rule out depressive disorders and anxiety, with a Global 
Assessment of Functioning (GAF) Scale score of 60.

VA outpatient treatment records dated from April to August 
1996 show that the veteran had consistent treatment for his 
PTSD.  An April 1996 record noted symptoms including 
nightmares, inability to keep a job, daily intrusive 
thoughts, severely disturbed sleep, avoidance of situations 
which remind him of the trauma, hypervigilance, distrust, 
anger, and avoidance of crowds, tunnels, and social 
situations.  In an August 1996 progress note, the VA 
psychologist reported that the veteran continued to 
experience severe symptoms of PTSD which have become 
progressively worse since the accident.  In addition to 
symptoms noted above, it was indicated that the veteran had 
difficulty establishing and maintaining relationships, 
difficulty being around other people, difficulty 
concentrating, and problems with rage.  The staff 
psychologist noted that the veteran has held 11 jobs in the 
past 12 years and that he seems to be unable to maintain 
gainful employment because of his poor concentration, 
problems with authority, aggressive outbursts, and difficulty 
completing tasks.  In summary, the veteran was found to 
suffer from severe symptoms of PTSD which had a profound 
impact on his social, personal, and occupational life.  

In an August 1996 statement, the veteran's wife indicated 
that since the accident, the veteran has undergone many 
emotional and behavioral changes.  She reported that he was 
easily frustrated, that he had a temper, and that he had 
outbursts of anger.  She noted increased depression, 
increased social isolation, difficulty sleeping, and an 
inability to keep a job.  In his August 1996 statement, the 
veteran reported that his accident has left him with physical 
problems and the loss of memory of the first 26 years of his 
life.  He noted that he was unable to stay in a job, that his 
personality had changed, and that he had trouble sleeping.  
He stated that he began to isolate himself from social 
situations and from his family.  The veteran reported severe 
panic attacks and overwhelming rage over trivial things.  He 
stated that his symptoms have become worse, that he has been 
diagnosed with PTSD, and  that a VA physician has classified 
him as unemployable.  

In his September 1996 notice of disagreement, the veteran 
reiterated the earlier noted symptoms stating that his PTSD 
condition more closely represents the criteria for a 100 
percent disability rating under Diagnostic Code 9411.  He 
reported that as a result of his PTSD symptoms, "the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community".  He further asserted that disturbed thought or 
behavioral processes associated with almost daily activities 
such as panic attacks and explosions of aggression result in 
a profound retreat and make him demonstrably unable to obtain 
or retain employment.  

In late September 1996, the RO increased the disability 
rating for the veteran's service-connected PTSD to 30 
percent. In his December 1996 statement, the veteran asserted 
that this rating does not accurately reflect the severity of 
his PTSD.  He reports that evidence from a VA psychologist 
indicates that he is unable to work due to his PTSD and that 
his condition profoundly impacts on his social, personal, and 
occupational life.

The veteran's vocational rehabilitation file contains records 
dated through 1996 that relate to efforts taken to provide 
the veteran with ongoing educational opportunities.

VA outpatient treatment records dated from July 1996 to March 
1997 show treatment for ongoing PTSD symptomatology already 
noted above.  

On an August 1997 VA mental disorders examination, the VA 
examiner found that the veteran was continuously experiencing 
severe symptoms of PTSD including repeated nightmares, 
inability to sleep, startle response, persistent avoidance of 
stimuli associated with trauma, numbing of general 
responsiveness, markedly diminished interest in significant 
activities, restricted range of affect, difficulty 
concentrating, depressed mood, and poor memory.  Insight and 
judgment were reportedly not impaired.  The diagnoses 
included PTSD due to the submarine accident and organic 
affective disorder secondary to PTSD.  The veteran's GAF 
Scale score was reportedly 60.  Comments indicated that the 
examiner found that the veteran displayed moderate symptoms, 
with moderate to severe difficulty in social/occupational 
functions, and was unable to maintain gainful employment at 
this time.   

VA outpatient treatment records dated from October 1996 to 
October 1997 show that the veteran continued treatment for 
his PTSD.  

During his August 1998 hearing before a member of the Board 
at the central office in Washington, D.C., the veteran 
submitted an undated examination report, titled Compensation 
and Pension Exam, from J. Caulfield, Ph.D., who identified 
himself as the former director of the PTSD program at a VA 
medical center and a waiver of RO review of this evidence.  
The report noted subjective complaints including difficulty 
falling asleep at night, sensitivity to unusual sounds and 
noises, frequent nightmares, fear of going into small rooms 
or confined spaces, difficulty socializing, and pervasive 
feelings of anxiety and impending disaster.  As a result of 
these symptoms, the veteran reportedly avoids crowds, has 
difficulty controlling his anger, and spends much of his time 
by himself in the basement of his house.  He also notes that 
his ability to relate intimately with his wife has become 
more and more difficult.  Objective findings included the 
avoidance of social relationships.  The psychologist noted 
that the veteran is distancing himself more and more from his 
wife, he no longer goes to church any more, he has great 
difficulty coming to therapy sessions, he does not socialize 
with friends or relatives and prefers being alone, he is 
prone to procrastination and is unable to bring tasks to 
completion, and he is chronically depressed.  The 
psychologist specifically noted that the veteran's traumatic 
event has seriously impaired his ability to engage in 
employment.  He states that given his avoidance of people, 
his fear of being closed in, and his inability to mobilize 
his energy constructively, the veteran is incapable of the 
give and take of everyday employment.  It was further noted 
that the veteran knows what he should do and what he would 
like to do, but the impact of interfering emotional obstacles 
makes these wishes virtually impossible to fulfill.  On 
mental status examination, it was noted that the veteran was 
appropriately dressed and groomed with clear and intelligible 
speech and no evidence of a thought disorder.  His affect and 
mood were reportedly depressed and he showed many symptoms 
associated with PTSD including hypervigilance, difficulties 
in sleeping, pervasive avoidance on many levels, recurrent 
dreams and nightmares, restricted range of affect, and 
anhedonia.  The diagnoses included severe PTSD and the 
veteran's GAF score was reported to be 45.

At the veteran's August 1998 hearing before a member of the 
Board at the central office in Washington, D.C., the service 
representative asserted that the veteran's  PTSD condition is 
so disabling that it prevents him from obtaining and 
retaining employment.  He states that he is unemployable due 
to his PTSD and therefore entitled to a schedular 100 percent 
rating.  In support of his assertion, the service 
representative noted that the VA examination report submitted 
at the time of the hearing indicates that the veteran cannot 
work because of his PTSD.  During his hearing, the veteran 
reported his history of inservice injury, his current PTSD 
symptomatology, his post service medical treatment for PTSD, 
and his post service employment record.  The veteran 
specifically noted that VA physicians have informed him that 
his PTSD symptoms are severe and that as a result of these 
symptoms he is unemployable.  


Analysis

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  Post-service  medical records have been 
associated with the veteran's claims file and recent VA  
medical examinations have been performed.  The Board finds 
the examinations were adequate concerning the issue at hand 
and that there is no indication that there are other relevant 
records available that would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Secretary shall adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries.  The ratings shall be based, as far 
as practicable, upon the average impairment of earning 
capacity resulting from such injuries in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The Court has stated that where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

The veteran, who submitted his claim for an increased rating 
in October 1995, was evaluated in June 1996 under 38 C.F.R. 
§ 4.132, including Diagnostic Code 9411.  However, 38 C.F.R. 
§ 4.132 was redesigned, effective November 7, 1996, as 
38 C.F.R. § 4.130, which includes new rating criteria for 
PTSD, found at Diagnostic Code 9411.  In April 1997, the 
veteran's psychiatric disability was evaluated by the RO 
using both the new and the old criteria.  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).  The Board notes that the veteran 
has been denied an increased rating under both the old and 
the new rating criteria.  Consequently, the Board will review 
the veteran's PTSD symptomatology under both the old and the 
new rating criteria and apply the version more favorable to 
the veteran.  

Under the criteria in existence when the veteran brought his 
claim, PTSD was rated on the extent to which the disorder 
impaired the veteran's abilities to establish and maintain 
favorable relationships and to obtain and maintain 
employment.  PTSD was rated 30 percent disabling when it 
produced definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent evaluation was in order when PTSD symptoms produced 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and when psychoneurotic symptoms result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent rating 
required severe impairment in the ability to maintain and 
establish effective or favorable relationships and severe 
impairment in the ability to obtain or retain employment.  
For a 100 percent rating to apply, the veteran's PTSD would 
have to result in virtual isolation, totally incapacitating 
psychoneurotic symptoms, or demonstrable inability to obtain 
or retain employment. 38 C.F.R. § 4.132, Code 9411 (1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in nature whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  The VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C.Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

On review of the recent examination reports, the VA examiners 
found that the veteran suffered from PTSD with characteristic 
symptoms including irritability, sleeping problems, intrusive 
recollections, nightmares, and social isolation.  The 
veteran's social isolation, aversion to people, and frequent 
rage episodes were reported to have increased in recent 
years.  The Board notes that VA physicians have indicated 
that the veteran's PTSD symptoms make him unemployable.  
Specifically noted are: the staff psychologist's August 1996 
progress note stating that the veteran's severe symptoms of 
PTSD have had a profound impact on the veteran's social, 
personal, and occupational life making him unable to maintain 
gainful employment; the August 1997 mental disorders 
examination report which found that the veteran had moderate 
to severe difficulty in social/occupational functions and was 
unable to maintain gainful employment at this time; and the 
examination report submitted in August 1998 which indicated 
that the veteran's traumatic event had seriously impaired his 
ability to engage in employment and that his PTSD symptoms 
made the veteran incapable of the give and take of everyday 
employment.  

The question under the 1995 criteria is not whether PTSD 
produced social and industrial impairment, but the degree of 
such impairment.  With the above noted VA medical evidence 
indicating that the veteran's severe PTSD symptoms cause him 
to be unemployable, the Board finds that the preponderance of 
the evidence shows that the social and occupational 
impairment from the veteran's service-connected PTSD is 
total.  An increase to a schedular 100 percent evaluation, 
commensurate with the veteran's impairment, is, therefore, in 
order.   38 U.S.C.A. § 4.7 (1995).

Since a 100 percent disability rating is in order under the 
old criteria, the Board need not analyze the veteran's 
service-connected PTSD under the present rating criteria.


ORDER

An increased rating to 100 percent for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

Entitlement to a compensable rating for status post tube 
thoracotomy for inter-thoracic injury with tender scars.

When last evaluated in July 1996, the VA examiner found that 
the veteran's scars showed no keloid formation, no adherence, 
and no herniation.  It was also noted that there was no 
inflammation, swelling, depression, ulceration or problem 
with vascular supply.  The examiner found that the veteran's 
scars did not seem tender, had no cosmetic effects, and 
produced no limitation of function.  The diagnosis was 
residuals of a crush injury to the chest including a 3/4 inch 
diameter scar.

Since that examination, the veteran and his representative 
have contended that disability due to the veteran's status 
post tube thoracotomy for inter-thoracic injury with tender 
scars is more severe than the current noncompensable rating 
implies.  Specifically, the veteran has reported that he is 
constantly suffering pain and discomfort in his ribs and 
sternum, that this area is very tender, and that the pain and 
discomfort prevent him from getting adequate sleep at night.  
See the December 1996 notice of disagreement and the November 
1997 substantive appeal.  The veteran further reported that 
the scars hurt when he moved his arm muscles. Additionally, 
during the August 1998 hearing, it was noted that the 
veteran's service-connected scars were tender when he left 
service, that this condition had not improved, and that the 
scars remain tender to this day.  The veteran and his service 
representative have also asserted that the veteran's last VA 
examination was inadequate, noting that the examining 
physician subjectively assessed his scars as non-tender.   

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).   

In light of the lack of any recent examination of the 
veteran's service-connected status post tube thoracotomy for 
inter-thoracic injury with tender scars, the veteran's 
disagreement with the findings of the July 1996 examination, 
and the complaints of ongoing symptomatology, a new 
examination is in order.  Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994).

The Board notes that there may be additional medical evidence 
available that is not already on file.  Noted in this regard 
is the absence of any clinical records of  treatment for this 
problem since the 1996 examination.  Copies of any records of 
ongoing treatment for symptoms of the veteran's service-
connected status post tube thoracotomy for inter-thoracic 
injury with tender scars should be obtained and 


associated with the claims file before the veteran undergoes 
further examination.  See Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).

In light of the above, the Board finds that this matter on 
appeal must be REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for status post tube 
thoracotomy for inter-thoracic injury 
with tender scars.  When the veteran 
responds and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to submit copies of all medical records 
documenting their treatment which are not 
already in the claims folder.  All 
records obtained should be associated 
with the claims folder. 

2.  Thereafter, the veteran should be 
scheduled for a VA examination in order 
to determine the severity of the 
disability due to his status post tube 
thoracotomy for inter-thoracic injury 
with tender scars.  Aside from a full 
discussion of the symptomatology of the 
scars, the examiner should also 
specifically indicate whether or not the 
veteran has any other disorder due to his 
status post tube thoracotomy for inter-
thoracic injury, to include damage to any 
muscle group(s).  If a musculoskeletal 
problem is found to be a residual of the 
veteran's inservice injury, the examiner 
should indicate the extent to which the 
veteran has functional impairment as a 
result of pain, limitation of motion, 
weakness, excess fatigability or 
incoordination due to 


the residuals of such, including during 
flare-ups.  See 38 C.F.R. §§ 4.40 and 
4.45.  All indicated studies 
should be conducted.  The claims folder 
and a complete copy of this REMAND must 
be made available to the examining 
physician for review, and the examination 
report should reflect consideration of 
the veteran's pertinent medical history.  
The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, to include 
consideration of whether there are any 
additional residuals.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) which contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable law and 
regulations.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

